DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Andrew M. Calderon (Reg. No. 38,093) on May 7, 2021.
3.	The application has been amended as follows:
	In claim 2, at line 2, insert – metal – before “gate.”
	In claim 12, at line 4, replace “in other regions” with – in different regions from the first region, --.
	In claim 20, at line 2, insert – workfunction gate – after “p-type.”

Allowable Subject Matter
4.	Claims 1, 2, 4, 5 and 7-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0052036.   The improvement and a region which is devoid of the p-type workfunction gate material.
	In re claim 5, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0052036.   The improvement comprises that the gate dielectric material is devoid of the p-type workfunction gate material in a region directly adjacent to the metal gate material of a first thickness.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0052036.   The improvement comprises that the different thickness are monolayer differences in thickness.
	In re claim 12, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0052036.   The improvement comprises a gate material directly contacting the gate dielectric material, the gate material comprising an original thickness in a first region and different thicknesses in different regions from the first region, each of which are structured for devices having a different threshold voltage (Vt).
	In re claim 19, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0052036.   The improvement comprises that the different thickness include at least a non-etched thickness in a first region, a second thickness in a second region, a third thickness in a third region and a region which is devoid of the p-type workfunction gate material.

Response to Arguments
6.	Applicant’s arguments, submitted on 5/4/21, have been fully considered and are persuasive.  The objection, rejection and restriction, as set forth in the previous office actions, have been withdrawn.  Rejoinder of claim 19 is acceptable.  
7.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 7, 2021



/HSIEN MING LEE/